                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


 INSIGNIA SYSTEMS, INC.,

              Plaintiff,
                                                    Case No. 19-cv-1820 (MJD/BRT)
       v.
                                                    DECLARATION OF TODD WIND
 NEWS CORPORATION, NEWS                             IN SUPPORT OF DEFENDANTS’
 AMERICA MARKETING FSI L.L.C., AND                  MOTION FOR JUDGMENT ON
 NEWS AMERICA MARKETING IN-                         THE PLEADINGS
 STORE SERVICES L.L.C.,

              Defendants.



      I, Todd Wind, declare and state as follows:

      1.     I am a lawyer with Fredrikson & Byron, P.A., and I make this declaration

in support of Defendants’ Motion for Judgment on the Pleadings.

      2.     Attached hereto as Exhibit A is a true and correct copy of the Settlement

Agreement & Release dated February 9, 2011. The Settlement Agreement is, by its

terms, subject to confidentiality obligations. This Document is Filed Under Seal.

      3.     By email dated October 11, 2019, the Court provided a draft Protective

Order that will be issued on or about November 1, 2019 absent further issues raised by

the parties. Defendants have no further issues with the proposed Protective Order. We

have discussed this issue with Plaintiff’s counsel and they have advised that they will

report back shortly as to whether there are any additional concerns regarding the

proposed Protective Order.
      I declare under penalty of perjury that the foregoing is true and correct.




Dated: October 21, 2019                   s/ Todd Wind
                                          Todd Wind




                                            2
